     Case 5:19-cv-00243-H Document 19 Filed 09/11/20            Page 1 of 19 PageID 219



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

SOAR TOOLS, LLC,

        Plaintiff,

v.                                                        No. 5:19-CV-243-H

MESQUITE OIL TOOLS, INC.,

        Defendant.

                       MEMORANDUM OPINION AND ORDER
                     GRANTING MESQUITE’S MOTION TO DISMISS

        Before the Court is Mesquite Oil Tools, Inc.’s Motion to Dismiss and Request for

Fees. Dkt. No. 9. In this patent-infringement lawsuit, Mesquite moves for dismissal of Soar

Tools’s Original Complaint with prejudice under Federal Rule of Civil Procedure 12(b)(6),

contending that Soar Tools has not sufficiently alleged that Mesquite is connected to the

sale or distribution of the accused product. Because the Court agrees with Mesquite that

Soar Tools’s Original Complaint fails to state a claim on which relief can be granted, the

Court grants Mesquite’s motion. Although the Court shares Mesquite’s concern that Soar

Tools cannot cure the pleading deficiencies that Mesquite has raised, the Court finds that

the strong policy favoring granting leave to amend requires the Court to grant Soar Tools

one opportunity to amend its complaint. Thus, Soar Tools may attempt to cure the

deficiencies that the Court has identified in this order by filing an amended complaint no

later than October 2, 2020. Further, the Court denies Mesquite’s request for attorneys’ fees

under Rule 11 without prejudice because Mesquite has failed to strictly comply with Rule

11’s terms. Should Mesquite file a procedurally appropriate Rule 11 motion, the Court will

consider that motion after the Court resolves the merits of this case.
     Case 5:19-cv-00243-H Document 19 Filed 09/11/20              Page 2 of 19 PageID 220



1.      Factual and Procedural Background

        The Court accepts the factual allegations contained in Soar Tools’s Original

Complaint and views them in the light most favorable to Soar Tools, which it must do when

construing Mesquite’s Rule 12(b)(6) Motion to Dismiss. See Villarreal v. Wells Fargo Bank,

N.A., 814 F.3d 763, 766 (5th Cir. 2016) (citation omitted).

        Both Soar Tools and Mesquite are engaged in the oil business in West Texas, and

Mesquite’s business involves the sale, rental, and repair of oil-field tools. Dkt. No. 1 at 2.

Soar Tools is the sole owner and holder of United States Patent 9,334,701 (“the ‘701

Patent”). See id.; Dkt. No. 1-1. The patent describes a “design for an

improved downhole well control tool (‘Well Control Tool’) that allows for the control of in-

situ fluid flow from a production well having more than one production zone.” Dkt. No. 1

at 2.

        Per the Original Complaint, Soar Tools discovered that Mesquite was offering a

“lockin seal stem” tool with a guide sleeve that infringed the ‘701 Patent at some point in

mid-2019. Id. at 2–3. Soar Tools alleges that “Mesquite directly distributes, offers for sale,

leases, offers for lease, and sells and advertises well control tools that are within the scope of

at least claim 1 of the ‘701 Patent.” Id. at 3. The ‘701 Patent claims an apparatus with a

tubular body having one or more circumferential ports adapted to permit fluid

communication between the interior cavity and the exterior of the tubular body. Id.

Likewise, Soar Tools alleges that the “Infringing Well Control Tool has an apparatus with a

tubular body having one or more circumferential ports adapted to permit fluid

communication between the interior cavity and the exterior of the tubular body.” Id. at 4.




                                                2
  Case 5:19-cv-00243-H Document 19 Filed 09/11/20              Page 3 of 19 PageID 221



       Soar Tools further alleges two similarities between the ‘701 Patent and the Infringing

Well Control Tool: both designs have orientation sleeves coupled to the tubular body, and

the orientation sleeves in each design have one or more guide slopes. Id. As attachments to

its Original Complaint, Soar Tools included the ‘701 Patent and three purported

photographs of the Infringing Well Control Tool. Dkt. Nos. 1-1–1-4.

       In response, Mesquite filed a Motion to Dismiss and Request for Fees, which were

contained within the same document. Dkt. No. 9. Mesquite cites Federal Rule of Civil

Procedure 11 to support an award of attorneys’ fees. See Dkt. No. 10 at 14–16. As for

dismissal, Mesquite argues that it has no connection to the product that allegedly infringes

the ‘701 Patent and that it has repeatedly so informed Soar Tools. See id. at 3–8.

Specifically, Mesquite details correspondence between Soar Tools and Mesquite, which

allegedly lasted several months and involved Mesquite repeatedly advising Soar Tools that

the accused product had no connection to Mesquite. See id. Mesquite also focuses on

Exhibit B to Soar Tools’s Original Complaint, which is a photograph of the accused

product. Id. at 5. Per Mesquite, that photograph shows a product emblazoned with “‘US

PAT NO 9,033,031’—the parent patent to the asserted ’701 Patent.” Id. Mesquite further

states that “the Complaint provided no explanation as to why some alleged Mesquite

product would be marked with an alleged SOAR patent number.” Id. at 6.

       In response, Soar Tools states that it conducted an adequate pre-suit investigation.

Specifically, Dee Carr, the president of Soar Tools, heard from a third-party company called

Diamond D Slickline Services, LLC, which Soar Tools characterizes as a “disinterested

third party,” that Mesquite manufactured and sold the accused device. Dkt. No. 17 at 3.




                                              3
     Case 5:19-cv-00243-H Document 19 Filed 09/11/20              Page 4 of 19 PageID 222



However, Mesquite alleges that Diamond D was founded by Dee Carr and is therefore not a

disinterested party. Dkt. No. 18 at 5.

        To support its position that it conducted an adequate pre-suit investigation, Soar

Tools also relies on the declaration of its litigation counsel, Paul Storm. Dkt. No. 17-2.

Storm states that he heard from Carr that Carr spoke with an unnamed principal at

Mesquite, who told Carr that Mesquite had only sold “40 or 50 of them” in response to

“SOAR’s initial communication regarding infringement.” Id. at 2. Mesquite denies this

admission and further states that it could not have made such an admission because Soar

Tools has not adequately identified the accused product. Dkt. No. 18 at 6. The parties have

fully briefed Mesquite’s motion, which is now ripe for disposition.

2.      Legal Standards Governing Motions to Dismiss

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter

which, when taken as true, states ‘a claim to relief that is plausible on its face.’” Innova

Hosp. San Antonio, Ltd. P’ship v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 726 (5th

Cir. 2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In resolving a

motion to dismiss, the Court must “accept all well-pleaded facts as true and view those facts

in the light most favorable to the plaintiff.” Richardson v. Axion Logistics, L.L.C., 780 F.3d

304, 306 (5th Cir. 2015) (quoting Bustos v. Martini Club, Inc., 599 F.3d 458, 461 (5th Cir.

2010)) (internal quotation marks omitted). But the Court does not “accept as true

conclusory allegations, unwarranted factual inferences, or legal conclusions.” Gentilello v.

Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting Plotkin v. IP Axess Inc., 407 F.3d 690, 696

(5th Cir. 2005)). A motion to dismiss pursuant to Rule 12(b)(6) “is viewed with disfavor




                                                4
  Case 5:19-cv-00243-H Document 19 Filed 09/11/20                  Page 5 of 19 PageID 223



and is rarely granted.” Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (internal citation

omitted); IberiaBank Corp. v. Ill. Union Ins. Co., 953 F.3d 339, 345 (5th Cir. 2020) (same).

       In reviewing Mesquite’s Motion to Dismiss, the Court may consider “the pleadings,

the motion to dismiss, and certain attachments to the motion to dismiss.” IberiaBank Corp.,

953 F.3d at 345; see also Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir.

2000) (“[D]ocuments that a defendant attaches to a motion to dismiss are considered part of

the pleadings if they are referred to in the plaintiff’s complaint and are central to [its]

claim.”).

       When a plaintiff’s complaint fails to state a claim, a court should generally give the

plaintiff at least one chance to amend before dismissing the action with prejudice. See Great

Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002); see also

Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave [to amend] when justice so

requires.”). District courts “often afford plaintiffs at least one opportunity to cure pleading

deficiencies before dismissing a case, unless it is clear that the defects are incurable or the

plaintiffs advise the court that they are unwilling or unable to amend in a manner that will

avoid dismissal.” Great Plains Tr. Co., 313 F.3d at 329; see also United States ex rel. Adrian v.

Regents of the Univ. of Cal., 363 F.3d 398, 403 (5th Cir. 2004) (“Leave to amend should be

freely given, and outright refusal to grant leave to amend without a justification . . . is

considered an abuse of discretion.”) (internal citation omitted). However, a plaintiff should

be denied leave to amend a complaint if “the proposed change clearly is frivolous or

advances a claim or defense that is legally insufficient on its face.” 6 Charles A. Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1487 (2d ed. 1990).




                                                 5
     Case 5:19-cv-00243-H Document 19 Filed 09/11/20              Page 6 of 19 PageID 224



3.      Analysis

        A.     Soar Tools’s Complaint fails to state a claim on which relief can be granted.

               i.     A patent-infringement plaintiff must allege sufficiently detailed
                      facts to place the defendant on notice of what specific conduct is
                      alleged to constitute infringement.

        Twombly and Ashcroft v. Iqbal, 556 U.S. 662 (2009), raised the pleading standard for

civil cases, including patent-infringement cases. See Disc Disease Sols. Inc. v. VGH Sols., Inc.,

888 F.3d 1256, 1260 (Fed. Cir. 2018); Philips v. ASUSTeK Comput. Inc., No. CV 15-1125-

GMS, 2016 WL 6246763, at *3 (D. Del. Oct. 25, 2016). In Disc Disease, the Federal Circuit

held that a patent-infringement plaintiff adequately stated a claim for direct infringement

because it had specifically identified the accused products—which employed a simple

technology—and alleged that the accused products met each and every element of the

plaintiff’s patent claims. See 888 F.3d at 1260.

        District courts have interpreted Twombly, Iqbal, and Disc Disease to require a patent-

infringement plaintiff to identify an accused product by name in most cases such that the

defendant is on notice of what specific conduct is alleged to constitute infringement. See

Promos Techs., Inc. v. Samsung Elecs. Co., No. CV 18-307-RGA, 2018 WL 5630585, at *4 (D.

Del. Oct. 31, 2018) (“Here, Plaintiff only identifies a single product by name . . . For the

remainder of the accused [products], the [c]omplaint fails to meet the pleading standard.”);

Lexington Luminance LLC v. Serv. Lighting & Elec. Supplies, Inc., No. 3:18-CV-01074-K, 2018

WL 10425908, at *2 (N.D. Tex. Oct. 9, 2018) (finding that the plaintiff’s complaint failed

“to reasonably inform Defendant as to what devices, if any, are accused”).

        Here, the dispute between the parties is not about whether the accused product has

been sufficiently identified, but rather about whether Soar Tools has sufficiently alleged that


                                                6
  Case 5:19-cv-00243-H Document 19 Filed 09/11/20                   Page 7 of 19 PageID 225



Mesquite has any connection to the sale or distribution of the accused product. Disc Disease

and the cases interpreting it rest on the principle that a patent-infringement plaintiff, like

other plaintiffs, must plead factual allegations that are sufficient to state a facially plausible

claim for relief. See Iqbal, 556 U.S. at 679 (“[W]here the well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct, the complaint has alleged—

but it has not show[n]—that the pleader is entitled to relief.”) (quoting Fed. R. Civ. P.

8(a)(2)) (internal quotation marks omitted).

       These pleading standards, coupled with the persuasive case law discussed below,

make clear that a patent-infringement plaintiff must plausibly allege the defendant’s

connection to the accused device in order to adequately state a claim for relief. A contrary

conclusion would violate the Supreme Court’s directive that courts must draw on their

“judicial experience and common sense” when determining whether a complaint states a

plausible claim for relief. Iqbal, 556 U.S. at 679; cf. also IberiaBank Corp., 953 F.3d at 348

(relying on judicial experience and common sense in affirming the dismissal of a claim for

failure to plausibly allege entitlement to relief); A.G. ex rel. Maddox v. v. Elsevier, Inc., 732

F.3d 77, 80–83 (1st Cir. 2013) (same); Eclectic Properties E., LLC v. Marcus & Millichap Co., 751

F.3d 990, 998–99 (9th Cir. 2014) (same).

       Soar Tools contends that it need only identify the accused product and the patent the

accused product infringes—and not allege any facts regarding the accused product’s

connection to the defendant—to adequately state a claim for patent infringement, see Dkt.

No. 17 at 6, but it has not cited a case that actually stands for such a proposition. If the

Court were to accept Soar Tools’s theory, it would impermissibly “unlock the doors of

discovery” for any infringement plaintiff that holds a patent and can identify a product that


                                                  7
  Case 5:19-cv-00243-H Document 19 Filed 09/11/20               Page 8 of 19 PageID 226



it believes infringes that product, without regard to whether the defendants is liable for the

alleged infringement. Iqbal, 556 U.S. at 678. The Court believes that Iqbal’s admonition to

trial courts requires a more searching inquiry at the Rule 12(b)(6) stage.

              ii.     Persuasive case law indicates that a plaintiff must allege the
                      defendant’s connection to the accused product with specificity to
                      survive a 12(b)(6) motion.

       The parties have not cited—and the Court has not located—a prior case evaluating a

defendant’s Rule 12(b)(6) motion to dismiss based on a plaintiff’s failure to sufficiently

allege that the defendant was connected to the accused product in any way. Yet the Court

finds that cases dismissing claims for failure to allege the specific timing or manner of the

defendant’s allegedly infringing conduct and those addressing the adequacy of a defendant’s

pre-suit investigation constitute persuasive authority to support the conclusion that a court

must dismiss a patent-infringement complaint where the plaintiff does not sufficiently allege

the defendant’s connection to the accused product.

                      a.     A complaint may be dismissed for failure to allege the timing
                             of the defendant’s infringement with specificity.

       One district court dismissed a patent-infringement claim under Rule 12(b)(6) where

the plaintiff’s complaint alleged that the defendant “infringes the patent-in-suit without

alleging any facts as to when the infringement began or whether it has continued to this

day.” Quantum Loyalty Sys., Inc. v. TPG Rewards, Inc., No. CIVA 09-022-SLR/MPT, 2009

WL 5184350, at *8 (D. Del. Dec. 23, 2009), report and recommendation adopted as modified,

2010 WL 1337621 (D. Del. Mar. 31, 2010) (emphasis in original). To support dismissal

under Rule 12(b)(6), the defendant submitted evidence showing that it had stopped selling

the accused product more than one year before the filing date of the patent-in-suit. 2009

WL 5184350, at *8. The Magistrate Judge relied in part on the defendants’ evidence in

                                               8
  Case 5:19-cv-00243-H Document 19 Filed 09/11/20                Page 9 of 19 PageID 227



recommending the dismissal of the plaintiff’s claim, and the District Judge denied the Rule

12(b)(6) motion to dismiss without prejudice, subject only to limited discovery regarding

product identification. 2009 WL 5184350, at *8; 2010 WL 1337621, at *1; see also Advanced

Steel Recovery, LLC v. X-Body Equip., Inc., No. 2-16-CV-00148-KJM-EFB, 2016 WL 4192439,

at *4 (E.D. Cal. Aug. 9, 2016) (citing Quantum Loyalty and dismissing a patent-infringement

claim under Rule 12(b)(6) because the plaintiff had not “alleged when exactly [the]

defendants began to infringe [its] patent”).

       Although this case differs from Quantum Loyalty and Advanced Steel Recovery in that

Mesquite does not raise an argument regarding a patent’s priority date, those cases indicate

the precision with which a plaintiff must allege patent infringement. Further, as in Quantum

Loyalty, a court may consider the sufficiency of the plaintiff’s allegations regarding the

timing of the defendant’s infringement relative to the defendant’s sale of the accused

product. Because a defendant’s involvement in the sale of the accused product is a logical

prerequisite to the timing of such sales, it therefore follows that a court may consider the

sufficiency of the plaintiff’s allegations that the defendant ever sold the accused product or

had any involvement in such sales.

                      b.     Courts may dismiss a complaint for failure to allege the
                             manner of infringement with specificity.

       Similarly, courts may dismiss a direct-infringement claim under Rule 12(b)(6) where

the plaintiff’s complaint fails to allege the manner of the defendant’s infringement with

specificity. In F2VS Techs., LLC v. Aruba Networks, Inc., for example, the plaintiff contended

that the defendant, Aruba, employed a wireless router to infringe the plaintiff’s patent

claims. No. 17-CV-0754-RGA, 2018 WL 1732152, at *2 (D. Del. Apr. 10, 2018). In

dismissing the complaint under Rule 12(b)(6), the district court found that the plaintiff had

                                               9
    Case 5:19-cv-00243-H Document 19 Filed 09/11/20                   Page 10 of 19 PageID 228



not pled specific facts “that would support a plausible inference that Aruba or Aruba’s

customers have used any of the accused routers in a network that infringes the asserted

claims.” Id.; cf. also Lyda v. CBS Corp., 838 F.3d 1331, 1340 (Fed. Cir. 2016) (affirming the

dismissal of a complaint alleging joint infringement because the plaintiff had not “set forth

any factual allegations in support of his assertion that [the defendant] directed or controlled

the independent contractors”).

        F2VS Techs. and Lyda demonstrate that an infringement plaintiff must plead specific

facts related to the manner in which the defendant allegedly infringed the plaintiff’s patent

claims to meet Iqbal’s plausibility standard and survive a Rule 12(b)(6) motion. Where a

plaintiff fails to plead such facts, it has not provided the defendant with “fair notice of

infringement of the asserted patents,” and its complaint is subject to dismissal. Disc Disease,

888 F.3d at 1260. 1

                        c.      The failure to sufficiently investigate a defendant’s
                                connection to an accused product may give rise to sanctions.

        Because a patent-infringement plaintiff’s failure to sufficiently investigate and allege

a defendant’s connection to the accused product may justify the imposition of sanctions, the

lesser consequence of dismissal is likewise justified. In Ltd. v. Compal Elecs. Inc. Grp., for

example, the district court resolved a motion for fees and costs under 35 U.S.C. § 285,

which permits the award of attorneys’ fees in exceptional patent cases. No. 14-CV-1688

DMS (KSC), 2015 WL 11570939 (S.D. Cal. Dec. 11, 2015), at *1, 7; see also Checkpoint Sys.,

Inc. v. All-Tag Sec. S.A., 858 F.3d 1371, 1376 (Fed. Cir. 2017) (noting that Section 285 exists




1
 Cf. also Promos Techs., 2018 WL 5630585, at *4 (finding that the plaintiff’s complaint failed to give
the defendant the fair notice of infringement referenced in Disc Disease as to a class of products that
the plaintiff did not identify by name).
                                                   10
    Case 5:19-cv-00243-H Document 19 Filed 09/11/20                    Page 11 of 19 PageID 229



to ensure that a prevailing party is not required to bear its own fees and costs where such a

requirement would constitute a “gross injustice” given the losing party’s bad faith or

unfairness). The plaintiff in Compal had voluntarily dismissed its patent-infringement

claims, but the defendants nonetheless sought fees and costs under Section 285. 2015 WL

11570939, at *3. To resolve the defendants’ motion, the district court reviewed the

sufficiency of the plaintiff’s pre-suit investigation. Id. at *5.

        The district court in Compal found that the plaintiff conducted an inadequate pre-

filing inquiry into “whether Defendants were involved with the accused products.” Id. at

*6. Because the plaintiff failed to sufficiently investigate whether the defendants were

involved with the accused products before filing suit and refused to dismiss them from the

case after the defendants submitted evidence that they had no involvement with such

products, the district court found the case to be exceptional and awarded the defendants fees

and costs under Section 285. Id. at *7.

        Although Compal involved a different procedural posture than the one presented

here, the Court believes that it supports the conclusion that a district court must dismiss a

complaint for failure to state a claim on which relief can be granted where the patent-

infringement plaintiff does not sufficiently allege that the defendant is involved with the

accused product. A complaint that is so meritless as to warrant the imposition of attorneys’

fees or other sanctions will generally fail to state a claim for relief under Rule 12(b)(6), 2 and


2
 Cf. Castro & Co., LLC v. Diamond Offshore Servs. Ltd., No. 3:18-CV-574-M, 2018 WL 6069973, at
*13–14 (N.D. Tex. Oct. 29, 2018), report and recommendation adopted, 2018 WL 6068977 (N.D. Tex.
Nov. 20, 2018) (collecting cases and finding that the imposition of Rule 11 sanctions requires a
higher showing of frivolousness or lack of legal foundation than a dismissal of the plaintiff’s claims
on the merits); Margetis v. Furgeson, No. 4:12-CV-753, 2015 WL 6688063, at *8 & n.78 (E.D. Tex.
Sept. 29, 2015), aff’d, 666 F. App’x 328 (5th Cir. 2016) (“The failure of Plaintiffs to state a plausible
claim for relief in their Original Complaint under Rule 12(b)(6) is not by itself sufficient to warrant


                                                    11
  Case 5:19-cv-00243-H Document 19 Filed 09/11/20                   Page 12 of 19 PageID 230



fees are only awarded under Section 285 to prevent the prevailing party from suffering a

“gross injustice.” Checkpoint Sys., 858 F.3d at 1376. Because the Compal court found that

such fees were warranted, it follows that the plaintiff’s complaint, which the plaintiff

voluntarily dismissed, failed to state a claim on which relief could be granted under the Iqbal

plausibility standard.

       Another court likewise awarded attorneys’ fees to a patent-infringement defendant

because it found that the plaintiffs’ failure to adequately investigate whether the defendants

were connected to the infringing product rendered the case exceptionally unmeritorious

from the time it was filed. M-I Drilling Fluids UK Ltd. v. Dynamic Air Inc., No. 14-CV-4857

(JRT/HB), 2017 WL 8947185, at *11–12 (D. Minn. Feb. 3, 2017), report and recommendation

adopted, 2017 WL 1193992 (D. Minn. Mar. 30, 2017). There, the parties had negotiated a

settlement that would lead to the dismissal of the plaintiff’s infringement claims, but they

could not agree on whether dismissal should be with or without prejudice, at which point

the defendant’s request for attorneys’ fees came before the court. Id. at *7. Despite the

plaintiff’s arguments that four relatively detailed factual allegations supported the

connection between the defendant and the accused product, 3 the court found the plaintiff’s

case to be exceptionally unmeritorious from the time it was filed. Id. at *9–11. As in




the imposition of sanctions. But Plaintiffs’ failure to show that . . . they conducted an inquiry
reasonable under the circumstances to determine whether they should file this suit [] does support
the imposition of sanctions.”) (emphasis added).
3
  The four factual allegations were: (1) a contract presented ambiguous information about the
defendant’s potential involvement with an alleged infringer; (2) the defendant’s website indicated
that the defendant acted as a “Brazil sales office” for the alleged infringer; (3) the plaintiff’s
employees observed people wearing uniforms that contained ambiguous language, which could be
arguably have been attributed to the defendant, operating the accused product; and
(4) the alleged infringer, a third party, could not have designed the accused system or one like it
without outside help because the alleged infringer did not possess the expertise to do so. See id. at
*9–10.

                                                  12
    Case 5:19-cv-00243-H Document 19 Filed 09/11/20                   Page 13 of 19 PageID 231



Compal, it follows that the complaint in M-I Drilling Fluids, which the plaintiffs voluntarily

dismissed, failed to adequately state a claim on which relief could be granted under Iqbal.

                  iii.    Soar Tools’s Complaint does not satisfy the applicable pleading
                          standard.

          Here, Soar Tools’s Original Complaint is subject to dismissal under Rule 12(b)(6)

because it does not plausibly allege that Mesquite is connected to the manufacture or sale of

the accused product. The only allegations of Mesquite’s connection with the accused

product are that (1) Dee Carr, the president of Soar Tools, heard from Diamond D that

Mesquite distributed the accused product; and (2) Carr heard from an unnamed principal at

Mesquite that Mesquite sold “40 or 50” units of the accused product. Dkt. No. 17 at 3.

Neither allegation gives rise to a plausible claim for relief under the Twombly and Iqbal

standard, and neither allegation even appears in Soar Tools’s Original Complaint. See Dkt.

No. 1. Accordingly, the Court dismisses Soar Tool’s Original Complaint.

          In reviewing a Rule 12(b)(6) motion, courts may consider “matters of which they

may take judicial notice.” Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017–18 (5th Cir.

1996); see also Fed. R. Evid. 201(f) (“Judicial notice may be taken at any stage of the

proceeding.”). Here, the Court takes judicial notice that Diamond D’s website states that

the firm was established by—and is managed by—Dee Carr. 4 In light of that fact and the

photograph showing that the accused device is marked with a Soar Tools patent number,

the Court finds Soars Tools’s allegation that Mesquite sold and distributed the accused

product to be implausible under Twombly and Iqbal. The Court likewise finds it implausible

that Diamond D, a company founded by Carr, is a disinterested third party.




4
    See https://www.diamonddslickline.com/ (last visited August 24, 2020).

                                                    13
  Case 5:19-cv-00243-H Document 19 Filed 09/11/20                 Page 14 of 19 PageID 232



       The fact that the accused product is apparently affixed with a Soar Tools patent

number weighs heavily in favor of dismissal. The Court may consider the attachments to

Soar Tools’s Original Complaint, and it may consider attachments to Mesquite’s Motion to

Dismiss if those attachments are “referred to in [Soar Tools’s] complaint and are central to

[its] claim.” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 499 (5th Cir. 2000) (citation

omitted). In this case, Soar Tools relied on photographs of the accused device in its Original

Complaint, and the Court finds that those photographs are central to Soar Tools’s

infringement claim. Mesquite has attached one such photograph, magnified the image, and

identified the marking of a Soar Tools patent number. Because it is implausible that

Mesquite would affix a Soar Tools patent number on a product that infringes a Soar Tools

patent when distributing that infringing product—and Soars Tools has offered no

explanation for why it believes Mesquite would do so—the Court dismisses Soar Tools’s

infringement claim. Soar Tools fails to state a claim for relief that is plausible on its face.

       Finally, the complaint is subject to dismissal because Soar Tools’s Original

Complaint fails to sufficiently allege the manner by which the accused product infringes

Soar Tools’s patent. As discussed above, adequately pleading a defendant’s involvement in

the sale of the accused product is a necessary prerequisite to adequately pleading the manner

in which the defendant directly infringes the plaintiff’s patent claims. While the Original

Complaint’s factual allegations are sparse, the Court understands it to allege that Soar Tools

discovered the accused product in the possession of Soar Tools’s oil-tool customers. See

Dkt. No. 1 at 2–3. From that factual allegation alone, Soar Tools offers the conclusion that

“Mesquite directly distributes, offers for sale, leases, offers for lease, and sells and advertises

its infringing products and/or services in the United States[.]” Id. at 3. Given that Mesquite


                                                14
    Case 5:19-cv-00243-H Document 19 Filed 09/11/20                Page 15 of 19 PageID 233



has a publicly available catalog of items for sale and that the accused product is not part of

that index, 5 Soar Tools’s one factual allegation is not enough to plausibly allege the manner

by which Mesquite infringes—that is, Soar Tools has not pled specific facts that would give

rise to the plausible inference that Mesquite has offered the infringing product for sale or

distributed it.

                  iv.    Soar Tools must first adequately state a claim for relief before it may
                         access discovery.

          Soar Tools attempts to reject Mesquite’s arguments regarding the sufficiency of

Mesquite’s connection to the accused product, as pled in the Original Complaint, by stating

that discovery would resolve any pleading deficiencies that Mesquite identifies. See Dkt.

No. 17 at 7–8 (“All of the examples of information Mesquite contends SOAR should have

included in its Complaint [] are examples of information that would be in the possession of

Mesquite and not readily available to SOAR without discovery . . . Virtually all of the

factual materials relevant to proving whether Mesquite made and sold the Accused Product

are in either Mesquite’s or other third parties’ control and, therefore, beyond SOAR’s reach

without the discovery afforded it through this lawsuit.”).

          Iqbal, however, held that the Federal Rules of Civil Procedure do not “unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.” 556 U.S. at

678–79. After Iqbal, “a plaintiff must allege specific facts [that are sufficient to adequately

state a claim for relief] even if those facts are only within the head or hands of the

defendants. The plaintiff may not use the discovery process to obtain these facts after filing

suit.” New Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1051 (6th Cir. 2011);




5
    See https://www.mesquiteoiltools.com/products (last visited August 25, 2020).

                                                  15
 Case 5:19-cv-00243-H Document 19 Filed 09/11/20                Page 16 of 19 PageID 234



accord Doe v. Robertson, 751 F.3d 383, 393 (5th Cir. 2014) (“Here, Plaintiffs have proffered a

legal conclusion . . . and [ ] their factual allegations, even assumed as true, do not make this

conclusion plausible. Accordingly, the Complaint gives Plaintiffs no right to discovery.”).

       Thus, discovery cannot save a complaint that fails to state a plausible claim for relief

from dismissal under Rule 12(b)(6), nor can it preclude Rule 11 liability where a plaintiff’s

claims lack factual basis. “Rule 11 would have no teeth if a plaintiff were allowed to file

first, and take discovery later, to support its claims.” M-I Drilling Fluids, 2017 WL 8947185,

at *12; see also Barksdale v. Nationwide Mut. Ins. Co., No. 4:06-CV-00043, 2007 WL 200955, at

*4 (W.D. Va. Jan. 23, 2007) (“The need for discovery to complete the factual basis for

alleged claims is not an excuse to allege claims with no factual basis.”) (quoting In re

Kunstler, 914 F.2d 505, 516 (4th Cir. 1990)).

       The Court agrees with Soar Tools that a plaintiff is not required to accept a

defendant’s denials of its involvement with the accused product at face value. Indeed, the

adversarial system affords plaintiffs broad latitude to investigate factual allegations, despite

defendants’ representations, once the plaintiffs have adequately pled a claim for relief. See

Brubaker v. Metro. Life Ins. Co., No. CIV.A. 00-2511 EGS, 2002 WL 975846, at *2 (D.D.C.

Mar. 29, 2002) (ordering further discovery because “[p]laintiffs need not accept at face value

the explanations of defendants’ counsel”); United States v. Henry Cty., No. 09-4015, 2010 WL

105724, at *3 (C.D. Ill. Jan. 6, 2010) (“[T]here is no reason [the plaintiff] should have to

simply take [a defendant’s] description [of events] at face value.”).

       However, a complaint that plausibly alleges the plaintiff’s entitlement to relief is a

prerequisite to any discovery. See New Albany Tractor, Inc., 650 F.3d at 1051; Robertson, 751

F.3d at 393. Because Soar Tools has not met its requirement under Iqbal to plausibly allege


                                                16
  Case 5:19-cv-00243-H Document 19 Filed 09/11/20                 Page 17 of 19 PageID 235



entitlement to relief, it may not conduct discovery until after it has cured the deficiencies the

Court has identified in its Original Complaint.

       B.      The Court grants Soar Tools leave to amend its complaint.

       The Court shares Mesquite’s concerns that Soar Tools will not be able to cure the

pleading deficiencies that the Court has identified. However, Federal Rule of Civil

Procedure 15(a)(2) and binding precedent evince a strong policy favoring amendment of

pleadings. See Great Plains Tr. Co., 313 F.3d at 329; United States ex rel. Steury v. Cardinal

Health, Inc., 625 F.3d 262, 270–71 (5th Cir. 2010). Because Soar Tools has not yet amended

its complaint, the Court finds that it must grant Soar Tools leave to amend. See Parsons v.

Sager, No. 1:18-CV-1014-RP, 2019 WL 5243190, at *3 (W.D. Tex. Apr. 30, 2019)

(permitting a plaintiff to seek leave to amend his complaint because he had not yet amended

his complaint).

       Additionally, courts typically grant patent-infringement plaintiffs leave to amend

unless such a plaintiff has already failed to cure pleading deficiencies in prior amended

complaints. See, e.g., Artrip v. Ball Corp., 735 F. App’x 708, 715 (Fed. Cir. 2018), cert. denied,

139 S. Ct. 1177 (2019) (affirming the denial of a plaintiff’s request to amend its third

amended complaint); Advanced Screenworks, LLC v. Mosher, No. 2:19-CV-758-FTM-29-

MRM, 2020 WL 1188468, at *4 (M.D. Fla. Mar. 12, 2020) (dismissing a first amended

complaint but granting the plaintiff “one final opportunity to amend”); Drone Labs, LLC v.

Dedrone Holdings, Inc., No. 19-CV-01281-EMC, 2019 WL 4345955, at *4 (N.D. Cal. Sept.

12, 2019) (dismissing a second amended complaint with prejudice because the plaintiff

repeatedly failed to cure pleading deficiencies); Atlas IP, LLC v. Exelon Corp., 189 F. Supp. 3d

768, 779 (N.D. Ill. 2016), aff’d sub nom. Atlas IP, LLC v. Commonwealth Edison Co., 686 F.


                                                17
 Case 5:19-cv-00243-H Document 19 Filed 09/11/20                Page 18 of 19 PageID 236



App’x 921 (Fed. Cir. 2017) (same). Thus, patent-infringement case law indicates that the

Court must grant Soar Tools at least one opportunity to amend its Original Complaint

before dismissing the action with prejudice.

       Soar Tools may therefore file an amended complaint by October 2, 2020. Any

amended complaint shall address the pleading deficiencies that the Court has identified in

this order.

       C.      Mesquite’s request for fees is denied without prejudice.

       Mesquite seeks attorneys’ fees under Federal Rule of Procedure 11. See Dkt. No. 10

at 14–16. “A motion for sanctions must be made separately from any other motion[.]” Fed.

R. Civ. P. 11(c)(2). Mesquite filed its request for attorneys’ fees, which is predicated on

Rule 11, together with its Rule 12(b)(6) Motion to Dismiss. See Dkt. Nos. 9, 10. The Court

accordingly denies Mesquite’s fee request as procedurally defective.

       Where the party seeking sanctions fails to comply with Rule 11’s separate-motion

requirement, the Court lacks discretion to impose sanctions under Rule 11. See Marlin v.

Moody Nat. Bank, N.A., 533 F.3d 374, 379 (5th Cir. 2008); accord Perpetual Sec., Inc. v. Tang,

290 F.3d 132, 142 (2d Cir. 2002) (same); Metro. Life Ins. Co. v. Kalenevitch, 502 F. App’x 123,

124–25 (3d Cir. 2012) (same). Mesquite has not complied with Rule 11’s separate-motion

requirement, so its request for fees must be denied. See Cervantes v. Ocwen Loan Servicing,

LLC, No. 5:19-CV-7, 2019 WL 6003129, at *10 (S.D. Tex. Aug. 28, 2019) (recommending

that the court deny a Rule 11 motion on this basis); cf. also In re Pratt, 524 F.3d 580, 588 (5th

Cir. 2008) (“[W]e have continually held that strict compliance with Rule 11 is

mandatory.”).




                                               18
 Case 5:19-cv-00243-H Document 19 Filed 09/11/20                Page 19 of 19 PageID 237



       Nevertheless, the Court denies Mesquite’s request for fees under Rule 11 without

prejudice in order to allow Mesquite to re-file its motion in accordance with Rule 11’s

procedural requirements. The Court will first resolve the merits of this action. See Syneron

Med. Ltd. v. Viora Ltd., No. 2:14-CV-00639, 2014 WL 7140643, at *5 (E.D. Tex. Dec. 12,

2014) (noting that courts typically resolve Rule 11 motions after they have “made a

determination on the merits of the case”). After the Court has resolved this case on the

merits, Mesquite may then file a new Rule 11 motion if it so chooses.

4.     Conclusion

       Finding that Soar Tools’s Original Complaint fails to plausibly allege Mesquite’s

connection to the accused product, the Court grants Mesquite’s Motion to Dismiss.

Because of the liberal standard for allowing amendment of pleadings, however, the Court

grants Soar Tools one opportunity to amend its complaint by October 2, 2020. Mesquite’s

request for attorneys’ fees under Rule 11 is denied without prejudice to its refiling after the

Court has resolved the merits of this case.

       So ordered on September 11, 2020.



                                              _____________________________________
                                              JAMES WESLEY HENDRIX
                                              UNITED STATES DISTRICT JUDGE




                                                19
